Walker, J. Waiving the consideration of the question, whether the facts in this case establish a resulting trust, we are clearly of the opinion, that they show a sale of the land in controversy, by Stevens to Wheeler. After Stevens became the purchaser, and received the deed from Hoyt, he was paid the full amount of the purchase money, and agreed to convey to Wheeler, who under that agreement went into the actual possession of the land, made lasting and valuable improvements upon it, and has held it for near twenty years under the purchase, and during all that time has exercised acts of ownership; and there is no evidence that any of the heirs of Stevens have, during the greater portion of that time, asserted any right in the premises. This we think manifestly takes the case out of the operation of the statute of frauds and perjuries. It has been uniformly held by the courts of Great Britain, as well as of this country, that the purchase, the payment of the money, followed with possession by the purchaser, and the making of lasting and valuable improvements upon the premises by him, takes a verbal agreement for the sale of lands out of the statute, and entitles the purchaser to a specific performance of the agreement. And where a claim like this has been permitted to lie dormant for such a length of time, without asserting title, it has every appearance of being stale, and is entitled to but little favor at the hands of the chancellor, even if the proof was less satisfactory, of the rights of the purchaser. We perceive no reason for reversing the decree of the court below, and it must be affirmed. Decree affirmed.